EXHIBIT 4(b) AGREEMENT This Agreement is made this day of June, 2008, by and between Steven G. Jones , whose address is Salt Lake City, Utah ., hereinafter referred to as the "Consultant", andFonix Corporation, a Delaware corporation, whose principal place of business is located at 387 South 520 WestSuite 110, Lindon, UT 84042 , hereinafter referred to as "Company" or “Fonix.” W I T N E S E T H: WHEREAS, the Company desires to engage the services of the Consultant to perform for the Company consulting services as an independent contractor and not as an employee; and WHEREAS, Consultant desires to consult with the Board of Directors, the officers of the Company, and the administrative staff, and to undertake for the Company consultation as to the direction of certain functions of the Company as described herein. NOW, THEREFORE, it is agreed as follows: 1. Term. The respective duties and obligations of the contracting parties shall be for a period of six (6) months commencing on the day of June , 2008, and may be terminated by either party after giving thirty (30) days' written notice to the other party at the addresses stated above or at an address chosen subsequent to the execution of this Agreement and duly communicated to the party giving notice. 2. Consultation Assignment.
